      CASE 0:18-cv-03275-JRT-DTS Document 5 Filed 01/16/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA
                               Civil No. 18-3275 (JRT-DTS)


CHERRON MARIE PHILLIPS,                      )
                                             )
              Petitioner,                    )   RESPONDENT’S RESPONSE
                                             )   TO PETITIONER’S OBJECTIONS
       v.                                    )   TO THE MAGISTRATE’S REPORT
                                             )   AND RECOMMENDATION
NANNETTE BARNES, Warden                      )
FCI Waseca,                                  )
                                             )
              Respondent.                    )


       Respondent submits this response in opposition to Cherron Phillips’ objections

(Doc. No. 4) to the Magistrate Judge’s Report and Recommendation. The Report and

Recommendation of December 12, 2018, by United States Magistrate Judge David T.

Schultz should be adopted in its entirety.

Dated: January 16, 2019                          Respectfully submitted,

                                                 ERICA H. MacDONALD
                                                 United States Attorney

                                                 s/ Ana H. Voss

                                                 FOR: ANA H. VOSS
                                                 Assistant U.S. Attorney
                                                 Attorney ID No. 483656DC
                                                 600 U.S. Courthouse
                                                 300 South Fourth Street
                                                 Minneapolis, MN 55415
                                                 (612) 664-5600
                                                 ana.voss@usdoj.gov

                                                 ATTORNEYS FOR RESPONDENT
